Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the order of the Court of Appeals and we remand this case to the Court of Appeals to reconsider whether the requirements set forth in MCR 7.205(B) are satisfied in fight of the prison account statements received on March 16, 2015 and May 28, 2015; five copies of a motion to waive fifing fee for the defendant’s delayed application for leave to appeal dated January 10, 2015 received some time before March 4, 2015; and the register of actions dated May 5, 2015 received on May 28, 2015. We do not retain jurisdiction.